Ostrander, J.
(after stating the facts). The practice pursued to obtain a review of the judgment has not been questioned by counsel. The fact that an appeal has been taken, instead of a writ of certiorari, or, after commitment, a writ of habeas corpus, by one or other of which methods review should have been sought, will not operate to enlarge the field of inquiry here. See In re Wood, 82 Mich. 75, 80, 81. What the petition and the accompanying affidavits brought to the attention of the court was the fact that appellant had willfully disobeyed the injunction. If he had, he was punishable as for a criminal contempt under 1 Comp. Laws, § 1098, subd. 3. It was the truth or falsity of this alleged fact which the court proceeded to investigate. Appellant was notified of the accusation, and given a reasonable time to make his defense. The proceeding was not instituted to enforce a civil remedy, or to protect the rights of a party to a civil action. The court had jurisdiction to issue the injunction, and to determine, in this proceeding, whether appellant was guilty óf a willful disobedience thereof.
Neither the interlocutory order nor the judgment of the court are printed in the record, and counsel for appellanthaving asserted, in their brief, that they “had no means of discovering of what acts of commission or omission defendant has been convicted,” this court might well be excused from' attempting to learn whether *35the acts of which appellant was convicted were forbidden by the injunction. We have, however, as is above indicated, examined the return, and find that the court has convicted appellant specifically of acts forbidden by the injunction.
An order will be entered dismissing the appeal and remanding the record.
McAlvay, C. J., and Montgomery, Hooker, and Moore, JJ., concurred.